 



Exhibit 10.6
EXECUTION COPY
RECEIVABLES PURCHASE AGREEMENT
AMONG
OPTION ONE ADVANCE TRUST 2007-ADV2
AS ISSUER
OPTION ONE ADVANCE CORPORATION
AS DEPOSITOR
AND
OPTION ONE MORTGAGE CORPORATION
AS SELLER
DATED AS OF OCTOBER 1, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I.
 
        DEFINITIONS
Section 1.01. Certain Defined Terms
    1  
Section 1.02. Other Definitional Provisions
    2  
 
        ARTICLE II.
 
        SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT
Section 2.01. Sale of Receivables
    2  
Section 2.02. Closing
    4  
Section 2.03. Seller’s Acknowledgment and Consent to Assignment
    4  
 
        ARTICLE III.
 
        CONDITIONS PRECEDENT TO CLOSING
Section 3.01. Closing Subject to Conditions Precedent
    5  
 
        ARTICLE IV.
 
        REPRESENTATIONS AND WARRANTIES OF THE ISSUER
Section 4.01. Representations and Warranties
    6  
 
        ARTICLE V.
 
        REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
Section 5.01. Representations and Warranties
    7  
 
        ARTICLE VI.
 
       
REPRESENTATIONS AND WARRANTIES OF THE SELLER
       
Section 6.01. Representations and Warranties
    9  
Section 6.02. Repurchase Upon Breach
    15  
 
        ARTICLE VII.
 
        INTENTION OF THE PARTIES; SECURITY INTEREST
Section 7.01. Intention of the Parties
    15  
Section 7.02. Security Interest
    16  

i



--------------------------------------------------------------------------------



 



              Page ARTICLE VIII.
 
        COVENANTS OF THE SELLER
Section 8.01. Information
    17  
Section 8.02. Acknowledgment
    18  
Section 8.03. Access to Information
    18  
Section 8.04. Ownership and Security Interests; Further Assurances
    18  
Section 8.05. Covenants
    19  
Section 8.06. Amendments
    19  
Section 8.07. Assignment of Rights
    19  
 
        ARTICLE IX.
 
        ADDITIONAL COVENANTS
Section 9.01. Legal Conditions to Closing
    20  
Section 9.02. Expenses
    20  
Section 9.03. Mutual Obligations
    20  
Section 9.04. Reserved
    20  
Section 9.05. Servicing Standards
    20  
Section 9.06. Transfer of Servicing
    21  
Section 9.07. Bankruptcy
    21  
Section 9.08. Legal Existence
    22  
Section 9.09. Compliance With Laws
    22  
Section 9.10. Taxes
    22  
Section 9.11. No Liens, Etc. Against Receivables and Trust Property
    22  
Section 9.12. Amendments to Pooling and Servicing Agreements
    22  
Section 9.13. No Netting or Offsetting
    23  
Section 9.14. Books and Records
    23  
Section 9.15. Verification Agent
    23  
Section 9.16. Exclusive
    23  
Section 9.17. Recovery
    24  
Section 9.18. Merger
    24  
Section 9.19. Use of Proceeds
    25  
 
        ARTICLE X.
 
        INDEMNIFICATION
Section 10.01. Indemnification
    24  
 
        ARTICLE XI.
 
        MISCELLANEOUS
Section 11.01. Amendments
    26  
Section 11.02. Notices
    26  
Section 11.03. No Waiver; Remedies
    26  
Section 11.04. Binding Effect; Assignability
    26  
Section 11.05. GOVERNING LAW; JURISDICTION
    26  
Section 11.06. Execution in Counterparts
    27  
Section 11.07. Survival
    27  
Section 11.08. Third Party Beneficiary
    27  

ii



--------------------------------------------------------------------------------



 



              Page
Section 11.09. General
    27  
Section 11.10. LIMITATION OF DAMAGES
    28  
Section 11.11. WAIVER OF JURY TRIAL
    28  
Section 11.12. No Recourse
    28  

         
Schedule I
  —   Information for Notices
Schedule II
  —   Amendments to Pooling and Servicing Agreements
Exhibit A
  —   Copy of Initial Funding Date Report for Initial Receivables
Exhibit B
  —   Funding Notice
Exhibit C
  —   Form of Bill of Sale from Depositor to Issuer
Exhibit D
  —   Schedule I Report
Exhibit E
  —   Schedule II Report

iii



--------------------------------------------------------------------------------



 



          RECEIVABLES PURCHASE AGREEMENT, dated as of October 1, 2007 (the
“Receivables Purchase Agreement” or this “Agreement”), among OPTION ONE ADVANCE
TRUST 2007-ADV2 (the “Issuer”), OPTION ONE ADVANCE CORPORATION (the “Depositor”)
and OPTION ONE MORTGAGE CORPORATION (the “Seller” or “Option One”).
          The parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
          Section 1.01. Certain Defined Terms. Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture.
Additionally, the following terms shall have the following meanings:
          “Cash Purchase Price” means, with respect to the Eligible Receivables
sold and/or contributed on a Funding Date, the Collateral Value of the Eligible
Receivables sold to the Issuer on such Funding Date.
          “Closing” shall have the meaning set forth in Section 2.02.
          “Contribution” shall have the meaning set forth in Section 2.01(a).
          “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.
          “Governmental Authority” means the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and having jurisdiction over the applicable Person.
          “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
          “Indemnified Party” as defined in Section 10.01(b).
          “Indenture” means the Indenture, dated as of October 1, 2007, between
the Issuer and Wells Fargo Bank, National Association, as Indenture Trustee.
          “Initial Purchaser” means Greenwich Capital Financial Products, Inc.

1



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, (a) any mortgage, lien,
pledge, charge, security interest, hypothecation, option or encumbrance of any
kind in respect of such asset or (b) the interest of a vendor or lessor under
any conditional sale agreement, financing lease or other title retention
agreement relating to such asset.
          “Material Adverse Effect” has the meaning set forth in Section 5.01(a)
as to the Depositor and the meaning set forth in Section 6.01(a) as to the
Seller.
          “Receivables Related Collateral” has the meaning set forth in
Section 7.01.
          “Relevant UCC” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.
          “Repurchase Price” has the meaning set forth in Section 6.02.
          “Required Noteholders” has the meaning set forth in Section 8.06.
          Section 1.02. Other Definitional Provisions.
               (a) All terms defined in this Agreement shall have the meanings
defined herein when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
               (b) As used herein and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms partially defined in Section 1.01 to the
extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms herein are inconsistent with the meanings of such terms under
generally accepted accounting principles, the definitions contained herein shall
control.
               (c) The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and Section,
subsection, Schedule and Exhibit references contained in this Agreement are
references to Sections, subsections, Schedules and Exhibits in or to this
Agreement unless otherwise specified.
ARTICLE II.
SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT
          Section 2.01. Sale of Receivables.
               (a) On the Initial Funding Date, the Seller shall sell and
contribute to the Depositor and the Depositor shall acquire from the Seller, in
accordance with the procedures and subject to the terms and conditions set forth
herein and in the Indenture, the Initial Receivables described in the initial
Funding Date Report attached as Exhibit A

2



--------------------------------------------------------------------------------



 



hereto. On each subsequent Funding Date during the Funding Period, the Seller
shall sell and/or contribute to the Depositor and the Depositor shall acquire
from the Seller, in accordance with the procedures and subject to the terms and
conditions set forth herein and in the Indenture, Additional Receivables
representing the contractual rights to be reimbursed for all of the Advances and
Servicing Advances with respect to the Securitization Trusts made prior to such
Funding Date not previously sold and contributed to the Depositor. On the
Initial Funding Date, the Depositor shall sell and/or contribute to the Issuer
and the Issuer shall acquire from the Depositor, in accordance with the
procedures and subject to the terms and conditions set forth herein and in the
Indenture, the Initial Receivables described in the initial Funding Date Report
attached as Exhibit A hereto, representing the contractual rights to be
reimbursed for the applicable Advances and Servicing Advances with respect to
the Securitization Trusts made prior to the Initial Funding Date. On each
subsequent Funding Date during the Funding Period, the Depositor shall sell
and/or contribute to the Issuer and the Issuer shall acquire from the Depositor,
in accordance with the procedures and subject to the terms and conditions set
forth herein and in the Indenture, the Additional Receivables acquired by the
Depositor on such Funding Date. Subject to the satisfaction of the Funding
Conditions on each Funding Date, the Issuer shall pay to the Depositor and the
Depositor shall pay to the Seller the Cash Purchase Price in respect of the
Initial Receivables or Additional Receivables sold and/or contributed on the
Initial Funding Date or such subsequent Funding Date, as applicable, in
accordance with Section 7.01 of the Indenture. The excess of (i) the aggregate
amount of the Initial Receivables or Additional Receivables sold and/or
contributed on the Initial Funding Date or any subsequent Funding Date over
(ii) the Cash Purchase Price with respect to such Initial Receivables or
Additional Receivables sold and/or contributed on the Initial Funding Date or
such subsequent Funding Date shall be a capital contribution by the Seller to
the Depositor and by the Depositor to the Issuer (the “Contribution”). The
Aggregate Receivables at any time of determination shall consist of the Initial
Receivables and the Additional Receivables sold and/or contributed to the Issuer
prior to such time of determination.
               (b) In consideration of the sale and/or contribution of the
Initial Receivables by the Seller, on the Initial Funding Date, the Depositor
shall, subject to the terms and conditions hereof and of the Indenture, pay to
the Seller the Cash Purchase Price with respect to the Initial Receivables. In
consideration of the sale of the Additional Receivables by the Seller, on each
Funding Date during the Funding Period, the Depositor shall, in accordance with
the procedures set forth herein and in the Indenture and subject to the
satisfaction of the Funding Conditions, pay to the Seller the aggregate Cash
Purchase Price with respect to the Additional Receivables sold and/or
contributed by the Seller to the Depositor on such Funding Date, to the extent
of funds available therefor on such Funding Date. In consideration of the sale
and/or contribution of the Initial Receivables by the Depositor, on the Initial
Funding Date, the Issuer shall, subject to the terms and conditions hereof and
of the Indenture, pay to the Depositor the Cash Purchase Price with respect to
the Initial Receivables and deliver to the Depositor the Trust Certificates. In
consideration of the sale of the Additional Receivables by the Depositor, on
each Funding Date during the Funding Period, the Issuer shall, in accordance
with the procedures set forth herein and in the Indenture and subject to the
satisfaction of the Funding Conditions, pay to the Depositor the aggregate Cash
Purchase

3



--------------------------------------------------------------------------------



 



Price with respect to the Additional Receivables sold and/or contributed by the
Depositor to the Issuer on such Funding Date, to the extent of funds available
therefor on such Funding Date.
               (c) On the Initial Funding Date, the Seller shall deliver to the
Depositor and the Depositor shall deliver to the Issuer, with copies to the
Agent and the Indenture Trustee, the Funding Notice and a bill of sale, in
substantially the forms annexed as Exhibits B and C hereto, respectively, for
the Initial Receivables. On each Funding Date, the Seller shall deliver to the
Depositor and the Depositor shall deliver to the Issuer, with copies to the
Agent and the Indenture Trustee, the Funding Notice and a bill of sale, in
substantially the forms annexed as Exhibits B and C hereto, respectively, with
respect to the Additional Receivables to be sold and/or contributed on such
Funding Date.
          Section 2.02. Closing. The closing (the “Closing”) of the execution of
this Agreement, upon and concurrent with the closing under the Note Purchase
Agreement, shall take place at 2:00 PM at the offices of Thacher Proffitt & Wood
LLP, 2 World Financial Center, New York, New York 10281 on October 1, 2007, or
if the conditions precedent to closing set forth in Article III of this
Agreement shall not have been satisfied or waived by such date, as soon as
practicable after such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).
          Section 2.03. Seller’s Acknowledgment and Consent to Assignment.
Seller hereby acknowledges that the Depositor has assigned to the Issuer and the
Issuer has Granted to the Indenture Trustee, on behalf of the Secured Parties,
the rights of the Depositor and the Issuer as purchasers under this Agreement,
including, without limitation, the right to enforce the obligations of the
Seller hereunder. The Seller hereby consents to such assignment by the Depositor
and Grant in the Indenture by the Issuer to the Indenture Trustee, on behalf of
the Secured Parties, and, agrees to remit the Repurchase Price in respect of any
repurchased Receivable directly to the Reimbursement Account as provided for in
Section 6.02 hereof. The Seller acknowledges that the Indenture Trustee, on
behalf of the Secured Parties, shall be a third party beneficiary in respect of
the representations, warranties, covenants, rights and benefits arising
hereunder that are so Granted by the Issuer. The Seller hereby authorizes the
Issuer and the Indenture Trustee, as the Issuer’s assignee, on behalf of the
Seller, to execute and deliver such documents or certificates as may be
necessary in order to enforce its rights to or collect under the Receivables.
The Seller hereby agrees to be bound by and perform all of the covenants and
obligations of the Seller and the Servicer set forth in the Indenture.

4



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDITIONS PRECEDENT TO CLOSING
          Section 3.01. Closing Subject to Conditions Precedent. The Closing is
subject to the satisfaction at the time of the Closing of the following
conditions (any or all of which may be waived by the Agent in its sole
discretion):
               (a) Performance by the Seller and the Depositor. All the terms,
covenants, agreements and conditions of the Transaction Documents to be complied
with and performed by the Seller and the Depositor on or before the Closing Date
shall have been complied with and performed in all material respects.
               (b) Representations and Warranties. Each of the representations
and warranties of the Seller and the Depositor made in the Transaction Documents
shall be true and correct in all material respects as of the Initial Funding
Date (except to the extent they expressly relate to an earlier or later time).
               (c) Officer’s Certificate. The Agent and the Indenture Trustee
shall have received in form and substance reasonably satisfactory to the Agent
and its counsel an Officer’s Certificate from the Seller and the Depositor,
dated the Closing Date, certifying to the satisfaction of the conditions set
forth in the preceding paragraphs (a) and (b).
               (d) Opinions of Counsel to the Seller, the Depositor and the
Servicer. Counsel to the Seller, the Depositor and the Servicer shall have
delivered to the Agent and the Indenture Trustee favorable opinions as to
matters described in Section 4.01 of the Note Purchase Agreement, dated as of
the Closing Date and reasonably satisfactory in form and substance to the Agent
and its counsel.
               (e) Filings and Recordations. The Agent and the Indenture Trustee
shall have received evidence reasonably satisfactory to the Agent of (i) the
completion of all recordings, registrations and filings as may be necessary or,
in the reasonable opinion of the Agent, desirable to perfect or evidence the
assignment by the Seller to the Depositor of the Seller’s ownership interest in
the Aggregate Receivables and the proceeds thereof and the assignment by the
Depositor to the Issuer of the Depositor’s ownership interest in the Aggregate
Receivables and the proceeds thereof and (ii) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the Grant of a first priority
perfected security interest in the Issuer’s ownership interest in the Trust
Estate, in favor of the Indenture Trustee, subject to no Liens prior to the Lien
created by the Indenture.
               (f) Documents. The Agent and the Indenture Trustee shall have
received a duly executed counterpart of this Agreement (in a form acceptable to
the Agent), each of the other Transaction Documents and each and every document
or certification delivered by the Seller and the Depositor in connection with
this Agreement

5



--------------------------------------------------------------------------------



 



or any other Transaction Document, and each such document shall be in full force
and effect.
               (g) Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, any of the
transactions contemplated by the Transaction Documents and the documents related
thereto in any material respect.
               (h) Approvals and Consents. All Governmental Actions of all
Governmental Authorities required to consummate the transactions contemplated by
the Transaction Documents and the documents related thereto shall have been
obtained or made.
               (i) Fees and Expenses. The fees and expenses payable by the
Seller pursuant to Section 9.02 hereof shall have been paid.
               (j) Other Documents. The Seller and the Depositor shall have
furnished to the Agent and the Indenture Trustee such other opinions,
information, certificates and documents as the Agent may reasonably request.
               (k) Verification Agent. The Seller shall have engaged the
Verification Agent pursuant to the Verification Agent Letter.
          If any condition specified in this Section 3.01 shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Issuer by notice to the Depositor and by the Depositor by notice to the
Seller at any time at or prior to the Closing Date, and the Issuer or Depositor,
as applicable, shall incur no liability as a result of such termination.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
          Section 4.01. Representations and Warranties. The Issuer hereby makes
the following representations and warranties on which the Seller and the
Depositor are relying in executing this Agreement and selling the Aggregate
Receivables:
               (a) Organization. The Issuer is a statutory trust duly formed and
validly existing in good standing under the laws of the State of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary.
               (b) Power and Authority. The Issuer has all requisite trust power
and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being conducted and to execute and deliver and perform its obligations under
this Agreement.

6



--------------------------------------------------------------------------------



 



               (c) Authorization of Transaction. All appropriate and necessary
action has been taken by the Issuer to authorize the execution and delivery of
this Agreement and all other Transaction Documents to which it is a party, and
to authorize the performance and observance of the terms hereof and thereof.
               (d) Agreement Binding. This Agreement and each of the other
Transaction Documents to which the Issuer is a party constitute the legal, valid
and binding obligation of the Issuer enforceable in accordance with their terms
except as may be limited by laws governing insolvency or creditors’ rights or by
rules of equity. The execution, delivery and performance by the Issuer of this
Agreement and the other Transaction Documents to which the Issuer is a party
will not violate any provision of law, regulation, order or other governmental
directive, or conflict with, constitute a default under, or result in the breach
of any provision of any material agreement, ordinance, decree, bond, indenture,
order or judgment to which the Issuer is a party or by which it or its
properties is or are bound.
               (e) Consents. All licenses, consents and approvals required from
and all registrations and filings required to be made by the Issuer with any
governmental or other public body or authority for the making and performance by
the Issuer of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
          Section 5.01. Representations and Warranties. The Depositor hereby
makes the following representations and warranties on which the Issuer and the
Seller are relying in executing this Agreement. The representations are made as
of the execution and delivery of this Agreement, and as of each date of
conveyance of any Additional Receivables. Such representations and warranties
shall survive the sale and/or contribution of any Aggregate Receivables to the
Depositor and are as follows:
               (a) Organization. The Depositor is a corporation duly formed and
validly existing in good standing under the laws of the State of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) the business, operations or financial condition
of (A) the Depositor or (B) the Depositor and its Affiliates taken as a whole or
(ii) the validity or enforceability of this Agreement or any of the other
Transaction Documents or the rights or remedies of the Seller, the Issuer or the
Indenture Trustee hereunder or thereunder or (iii) the ability of the Depositor
to perform its obligations under this Agreement or (iv) the enforceability or
recoverability of any of the Aggregate Receivables (a “Material Adverse
Effect”).
               (b) Power and Authority. The Depositor has all requisite power
and authority and has all material governmental licenses, authorizations,
consents and

7



--------------------------------------------------------------------------------



 



approvals necessary to own its assets and carry on its business as now being
conducted and to execute and deliver and perform its obligations under this
Agreement and any other Transaction Document to which it is a party and, except
to the extent not necessary in order to execute and deliver and perform its
obligations under this Agreement and any other Transaction Document to which it
is a party, to own its assets and carry on its business as now being conducted.
               (c) Authorization of Transaction. All appropriate and necessary
action has been taken by the Depositor to authorize the execution and delivery
of this Agreement and all other Transaction Documents to which it is a party,
and to authorize the performance and observance of the terms hereof and thereof.
               (d) Agreement Binding. This Agreement and each of the other
Transaction Documents to which the Depositor is a party constitute the legal,
valid and binding obligation of the Depositor, enforceable in accordance with
their terms except as may be limited by laws governing insolvency or creditors’
rights or by rules of equity. The execution, delivery and performance by the
Depositor of this Agreement and the other Transaction Documents to which the
Depositor is a party will not violate any provision of law, regulation, order or
other governmental directive, or conflict with, constitute a default under, or
result in the breach of any provision of any material agreement, ordinance,
decree, bond, indenture, order or judgment to which the Depositor is a party or
by which it or its properties is or are bound.
               (e) Compliance with Law. The Depositor is conducting its business
and operations in compliance with all applicable laws, regulations, ordinances
and directives of governmental authorities, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect. The
Depositor has filed all tax returns required to be filed and has paid all taxes
in respect of the ownership of its assets or the conduct of its operations prior
to the date after which penalties attach for failure to pay, except to the
extent that the payment or amount of such taxes is being contested in good faith
by it in appropriate proceedings and adequate reserves have been provided for
the payment thereof.
               (f) Consents. All licenses, consents and approvals required from
and all registrations and filings required to be made by the Depositor with any
governmental or other public body or authority for the making and performance by
the Depositor of this Agreement and the other Transaction Documents to which it
is a party have been obtained and are in effect.
               (g) Litigation. There is no action, suit or proceeding at law or
in equity by or before any court, governmental agency or authority or arbitral
tribunal now pending or, to the knowledge of the Depositor, threatened against
or affecting it which have a reasonable possibility of being determined
adversely in a manner or amount that would have a Material Adverse Effect.
               (h) Other Obligations. The Depositor is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
in any

8



--------------------------------------------------------------------------------



 



agreement or instrument to which it is a party or by which it is bound the
result of which should reasonably be expected to have a Material Adverse Effect.
               (i) 1940 Act. The Depositor is not an “investment company” or a
company “controlled” by an investment company within the meaning of the 1940
Act.
               (j) Solvency. The Depositor, both prior to and after giving
effect to each sale and/or contribution of Aggregate Receivables on the Initial
Funding Date or on any Funding Date thereafter (i) is not, and will not be,
“insolvent” (as such term is defined in § 101(32)(A) of the Bankruptcy Code),
(ii) is, and will be, able to pay its debts as they become due, and (iii) does
not have unreasonably small capital for the transaction contemplated in the
Transaction Documents.
               (k) Full Disclosure. No document, certificate or report furnished
by or on behalf of the Depositor, in writing, pursuant to this Agreement, any
other Transaction Document or in connection with the transactions contemplated
hereby or thereby contains or will contain when furnished any untrue statement
of a material fact. There are no facts relating to and known by the Depositor,
which when taken as a whole, materially adversely affect the financial condition
or assets or business of the Depositor, or which should reasonably be expected
to impair the ability of the Depositor to perform its obligations under this
Agreement or any other Transaction Document, which have not been disclosed
herein or in the certificates and other documents furnished by or on behalf of
the Depositor pursuant hereto or thereto. All books, records and documents
delivered in connection with the Transaction Documents are and will be true,
correct and complete.
               (l) ERISA. All Plans maintained by the Depositor or any of its
Affiliates are in substantial compliance with all applicable laws (including
ERISA).
               (m) Fair Consideration. The Seller is receiving fair
consideration and reasonably equivalent value in exchange for the sale and/or
contribution of the Aggregate Receivables under this Agreement.
               (n) Bulk Transfers. No sale, contribution, transfer, assignment
or conveyance of Aggregate Receivables by the Depositor to the Issuer
contemplated by this Agreement will be subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.
               (o) Name. The legal name of the Depositor is as set forth in this
Agreement and the Depositor does not have any trade names, fictitious names,
assumed names or “doing business” names.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
          Section 6.01. Representations and Warranties. The Seller hereby makes
the following representations and warranties on which the Depositor and the
Issuer are relying in accepting the Aggregate Receivables and executing this
Agreement. The

9



--------------------------------------------------------------------------------



 



representations are made as of the execution and delivery of this Agreement, and
as of each date of conveyance of any Additional Receivables. Such
representations and warranties shall survive the sale and/or contribution of any
Aggregate Receivables to the Depositor and are as follows:
               (a) Organization. The Seller is a corporation duly formed and
validly existing in good standing under the laws of the state of California and
is duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) the business, operations or financial condition
of (A) the Seller or (B) the Seller and its Affiliates taken as a whole or
(ii) the validity or enforceability of this Agreement or any of the other
Transaction Documents or the rights or remedies of the Depositor, the Issuer or
the Indenture Trustee hereunder or thereunder or (iii) the ability of the Seller
to perform its obligations under this Agreement or (iv) the enforceability or
recoverability of any of the Aggregate Receivables (a “Material Adverse
Effect”).
               (b) Power and Authority. The Seller has all requisite corporate
power and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to execute and deliver and perform its
obligations under this Agreement and any other Transaction Document to which it
is a party and, except to the extent not necessary in order to execute and
deliver and perform its obligations under this Agreement and any other
Transaction Document to which it is a party, to own its assets and carry on its
business as now being conducted.
               (c) Authorization of Transaction. All appropriate and necessary
action has been taken by the Seller to authorize the execution and delivery of
this Agreement and all other Transaction Documents to which it is a party, and
to authorize the performance and observance of the terms hereof and thereof.
               (d) Agreement Binding. This Agreement and each of the other
Transaction Documents to which the Seller is a party constitute the legal, valid
and binding obligation of the Seller enforceable in accordance with their terms
except as may be limited by laws governing insolvency or creditors’ rights or by
rules of equity. The execution, delivery and performance by the Seller of this
Agreement and the other Transaction Documents to which the Seller is a party
will not violate any provision of law, regulation, order or other governmental
directive, or conflict with, constitute a default under, or result in the breach
of any provision of any agreement, ordinance, decree, bond, indenture, order or
judgment to which the Seller is a party or by which it or its properties is or
are bound.
               (e) Compliance with Law. The Seller is conducting its business
and operations in compliance with all applicable laws, regulations, ordinances
and directives of governmental authorities, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect. The Seller
has filed all tax returns required to be filed and has paid all taxes in respect
of the ownership of its assets or the conduct of its operations prior to the
date after which penalties attach for failure to pay, except to the

10



--------------------------------------------------------------------------------



 



extent that the payment or amount of such taxes is being contested in good faith
by it in appropriate proceedings and adequate reserves have been provided for
the payment thereof.
               (f) Consents. All licenses, consents and approvals required from
and all registrations and filings required to be made by the Seller with any
governmental or other public body or authority for the making and performance by
the Seller of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
               (g) Litigation. There is no action, suit or proceeding at law or
in equity by or before any court, governmental agency or authority or arbitral
tribunal now pending or, to the knowledge of the Seller, threatened against or
affecting it which have a reasonable possibility of being determined adversely
in a manner or amount that would reasonably be expected to have a Material
Adverse Effect.
               (h) Other Obligations. The Seller is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
in any agreement or instrument to which it is a party or by which it is bound
the result of which should reasonably be expected to have a Material Adverse
Effect.
               (i) 1940 Act. The Seller is not an “investment company” or a
company “controlled” by an investment company within the meaning of the 1940
Act.
               (j) Solvency. The Seller, both prior to and after giving effect
to each sale and/or contribution of Aggregate Receivables on the Initial Funding
Date or on any Funding Date thereafter (i) is not, and will not be, “insolvent”
(as such term is defined in § 101(32)(A) of the Bankruptcy Code), (ii) is, and
will be, able to pay its debts as they become due, and (iii) does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage.
               (k) Full Disclosure. No document, certificate or report furnished
by or on behalf of the Seller or the Servicer, in writing, pursuant to this
Agreement, any other Transaction Document or in connection with the transactions
contemplated hereby or thereby contains or will contain when furnished any
untrue statement of a material fact. There are no facts relating to and known by
the Seller, which when taken as a whole, materially adversely affect the
financial condition or assets or business of the Seller or the Servicer, or
which should reasonably be expected to impair the ability of the Seller or the
Servicer to perform its obligations under this Agreement or any other
Transaction Document or Pooling and Servicing Agreement, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of the Seller or the Servicer pursuant hereto or thereto. All books,
records and documents delivered in connection with the Transaction Documents are
and will be true, correct and complete.
               (l) ERISA. All Plans maintained by the Seller or any of its
Affiliates are in substantial compliance with all applicable laws (including
ERISA).

11



--------------------------------------------------------------------------------



 



               (m) Fair Consideration. The Seller is receiving fair
consideration and reasonably equivalent value in exchange for the sale and/or
contribution of the Aggregate Receivables to the Depositor under this Agreement.
               (n) Bulk Transfers. No sale, contribution, transfer, assignment
or conveyance of Aggregate Receivables by the Seller to the Depositor
contemplated by this Agreement will be subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.
               (o) Name. The legal name of the Seller is as set forth in this
Agreement and the Seller does not have any trade names, fictitious names,
assumed names or “doing business” names.
               (p) Repayment of Receivables. The Seller has no reason to believe
that at the time of the sale and/or contribution of any Receivables to the
Depositor pursuant hereto, such Receivables will not be paid in full.
               (q) Reimbursement Amounts. The Seller has not waived or forgiven
any obligation of a Mortgagor to repay any Advance or Servicing Advance.
               (r) Aggregate Receivables.

  (i)   Each Initial Receivable and Additional Receivable is payable in United
States dollars and has been created pursuant to and in accordance with the terms
of the related Pooling Agreement, in accordance with the Seller’s customary
procedures with respect to the applicable Securitization Trust and in the
ordinary course of business of the Seller.     (ii)   The sale and/or
contribution to the Depositor and the Issuer of the rights to reimbursement for
the Advances and Servicing Advances under each Securitization Trust, and the
assignment and Grant thereof to the Trust Estate, does not violate the terms of
the related Pooling and Servicing Agreement or any other document or agreements
to which the Seller is a party or to which its assets or properties are subject.
    (iii)   No Receivable has been sold, transferred, assigned or pledged by the
Seller to any Person other than the Depositor. Immediately prior to the transfer
and assignment herein contemplated, the Seller was the sole obligor with respect
to each such Receivable, and had the right to transfer and sell such Receivable,
free and clear of all Liens and rights of others; immediately upon the transfer
and assignment thereof, the Issuer shall own all of such interest in and to such
Receivable, free and clear of all Liens and

12



--------------------------------------------------------------------------------



 



      rights of others (other than the Lien created by the Indenture).     (iv)
  As of the date of conveyance thereof, the Seller has not taken any action
that, or failed to take any action the omission of which, would materially
impair the rights of the Depositor, the Issuer, the Indenture Trustee (or any
Secured Party) with respect to any such Receivable.     (v)   As of the date of
conveyance thereof, no such Receivable has been identified by the Seller or
reported to the Seller as having resulted from fraud perpetrated by any Person
with respect to the related account.     (vi)   All filings (including UCC
filings) necessary in any jurisdiction to perfect the transfers and assignments
herein contemplated, and solely in the event the transfer contemplated hereby
were to be recharacterized as a pledge rather than an absolute sale, to perfect
the Depositor’s security interest in the Aggregate Receivables that is prior to
any other interest held or to be held by any other Person (except the Indenture
Trustee on behalf of the Secured Parties) have been made.     (vii)   No
Receivable is secured by “real property” or “fixtures” or evidenced by an
“instrument” as such quoted terms are used for purposes of creating and
perfecting a security interest under the Relevant UCC.     (viii)   Each such
Receivable is the legal, valid and binding obligation of the related
Securitization Trust and is enforceable in accordance with its terms. There is
no valid and enforceable offset, defense or counterclaim to the obligation of
the related Securitization Trust to make payment of any such Receivable.    
(ix)   Each such Receivable is entitled to be paid, has not been repaid in whole
or been compromised, adjusted (except by partial payment), extended, satisfied,
subordinated, rescinded, amended or modified, and is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, amendment or modification by the Seller.     (x)   As of
the date of conveyance thereof, such Receivables do not include amounts payable
as a result of accounting or

13



--------------------------------------------------------------------------------



 



      other errors, or the failure to deposit funds or the misapplication of
funds by the Servicer.     (xi)   As of the date of conveyance thereof, no such
Receivable has been identified by the Seller as a Nonrecoverable Advance (as
defined in the Pooling and Servicing Agreements) for which reimbursement has not
been sought from the Securitization Trust in accordance with the related Pooling
and Servicing Agreement.     (xii)   The Initial Receivables represent all of
the rights to be reimbursed for all Advances and/or Servicing Advances with
respect to the Securitization Trusts as of the Initial Funding Date. The Seller
has not sold, assigned, transferred or conveyed, without the Agent’s consent,
any Advance or Servicing Advance with respect to the Securitization Trusts to
any Person other than the Depositor. The Additional Receivables conveyed on any
Funding Date constitute all of the Advances and/or Servicing Advances with
respect to the Securitization Trusts not previously sold and contributed to the
Depositor hereunder, except for Receivables repurchased by the Seller pursuant
to Section 6.02.     (xiii)   If such Advance or Servicing Advance becomes a
Nonrecoverable Advance after the related Transfer Date, the related Pooling and
Servicing Agreement provides for the reimbursement of such advance from the
general collections of the Securitization Trust prior to any payments to related
Securitization Trust certificateholders.     (xiv)   Each Pooling and Servicing
Agreement is in full force and effect and, other than as set forth in
Schedule II, has not been amended or modified, and no party thereto, to the
knowledge of the Seller, is in default thereunder..     (xv)   No Receivable is
an obligation of a Securitization Trust for which a Securitization Termination
Event has occurred and is continuing.     (xvi)   The principal amount of any
Additional Receivable relating to a Servicing Advance or Loan-Level Advance,
when added to the aggregate outstanding principal amount of all Receivables
relating to Servicing Advances and Loan-Level Advances under the related
Securitization Trust, does not cause the weighted average months outstanding
with respect to all such Receivables to exceed 16 months.

14



--------------------------------------------------------------------------------



 



  (xvii)   The principal amount of any Additional Receivable, when added to the
aggregate outstanding principal amount of all Receivables under the related
Securitization Trust, does not cause the aggregate outstanding principal amount
of all such Receivables to exceed 15% of the aggregate outstanding principal
amount of all Receivables.     (xviii)   If a Receivable relating to a Servicing
Advance relates to a Mortgage Loan secured by a second or more junior lien on
the related mortgaged property, the outstanding principal amount of that
Receivable, when added to the aggregate outstanding principal amount of all
Receivables relating to Servicing Advances that relate to Mortgage Loans secured
by second or more junior lien on the respective mortgaged properties, does not
cause the aggregate principal amount of all Receivables relating to Servicing
Advances secured by second or more junior liens on mortgaged properties to
exceed 5% of the aggregate principal amount of all Receivables relating to
Servicing Advances.

          Section 6.02. Repurchase Upon Breach. The Issuer, the Depositor, the
Indenture Trustee or the Seller, as the case may be, shall inform the Issuer,
the Depositor or the Seller (as applicable), the Agent and the Indenture Trustee
promptly (but in no event later than two (2) Business Days following such
discovery), in writing, upon the discovery of any breach of the Seller’s or
Depositor’s representations and warranties hereunder. If any such representation
or warranty pertains to a Receivable (including the representations under
Sections 5.01(a)(iv) and 6.01(a)(iv)), unless such breach shall have been cured
or waived within thirty (30) days after the earlier to occur of the discovery of
such breach by the Issuer, the Depositor or the Seller (as applicable) or
receipt of written notice of such breach by the Issuer, the Depositor, the
Agent, the Indenture Trustee or the Seller (as applicable), the Seller or the
Depositor, as applicable, shall repurchase such Receivable from the Issuer at a
price equal to the outstanding Receivable Balance of such Receivable as of the
date of repurchase (the “Repurchase Price”). The Seller or the Depositor, as
applicable, shall pay any Repurchase Price directly to the Indenture Trustee for
deposit into the Reimbursement Account.
ARTICLE VII.
INTENTION OF THE PARTIES; SECURITY INTEREST
          Section 7.01. Intention of the Parties. It is the intention of the
parties hereto that each transfer and assignment contemplated by this Agreement
shall constitute an absolute sale or contribution, or a combination thereof, of
the related Receivables from the Seller to the Depositor and from the Depositor
to the Issuer and that the related Receivables shall not be part of the Seller’s
or the Depositor’s estate or otherwise be considered property of the Seller or
the Depositor in the event of the bankruptcy, receivership, insolvency,
liquidation, conservatorship or similar proceeding relating to the Seller or the
Depositor or any of their property. Except as set forth below, it is not

15



--------------------------------------------------------------------------------



 



intended that any amounts available for reimbursement of Receivables be deemed
to have been pledged by the Seller to the Depositor or by the Depositor to the
Issuer or the Indenture Trustee to secure a debt or other obligation of the
Seller or the Depositor. In the event that (A) the purchase of Receivables by
the Depositor or the Issuer is deemed by a court or applicable regulatory,
administrative or other governmental body contrary to the express intent of the
parties to constitute a pledge rather than a sale or contribution, or a
combination thereof, of the Receivables, or (B) if amounts available now or in
the future for reimbursement of any Receivables are held to be property of the
Seller or the Depositor or a loan to the Seller or the Depositor, or (C) if for
any reason this Agreement is held or deemed to be a financing or some other
similar arrangement or agreement, then: (i) this Agreement is and shall be a
security agreement within the meaning of Articles 8 and 9 of the Relevant UCC;
(ii) the Issuer shall be treated as having a first priority, perfected security
interest in and to, and lien on, the Receivables transferred and assigned to the
Issuer hereunder; (iii) the agreement of the Seller and the Depositor hereunder
to sell, assign, convey and transfer the Receivables shall be a grant by the
Seller to the Depositor of a security interest in all of the Seller’s property
and right (including the power to convey title thereto), title, and interest,
whether now owned or hereafter acquired (“Receivables Related Collateral ”) and
shall be a grant by the Depositor to the Issuer of a security interest in all of
the Depositor’s property and right (including the power to convey title
thereto), title, and interest, whether now owned or hereafter acquired, in and
to (A) all amounts payable now or in the future by or with respect to the
Receivables and (B) any and all general intangibles consisting of, arising from
or relating to any of the foregoing, and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, including without limitation all such amounts from time to time
held or invested in accounts maintained by or on behalf of the Seller, by or on
behalf of the Securitization Trusts or by the Depositor, whether in the form of
cash, instruments, securities or other property. The possession by the Issuer or
its agent of notes and such other goods, money, documents or such other items of
property as constitute instruments, money, negotiable documents or chattel
paper, in each case, which constitute any of the items described in the
foregoing sentence, or proceeds thereof, shall be “possession by the secured
party,” or possession by a purchaser or a person designated by such secured
party, for purposes of perfecting the security interest pursuant to the Relevant
UCC of any applicable jurisdiction; and notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of any such holder for the purpose of perfecting such security interest under
applicable law.
          Section 7.02. Security Interest.
               (a) The Seller shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in (i) any of the Aggregate
Receivables, (ii) the amounts reimbursable now or in the future by or with
respect to the Securitization Trusts in respect of any of the Aggregate
Receivables or (iii) the other property described above, such security interest
would be a perfected security interest of first priority under

16



--------------------------------------------------------------------------------



 



applicable law and will be maintained as such throughout the term of this
Agreement. The Seller shall execute such documents and instruments as the
Depositor may reasonably request from time to time in order to effectuate the
foregoing and shall return to the Depositor the executed copy of such documents
and instruments. Without limiting the generality of the foregoing, the Depositor
shall forward for filing, or shall cause to be forwarded for filing, at the
expense of the Seller, all filings necessary to maintain the effectiveness of
any original filings necessary under the Relevant UCC to perfect the Depositor’s
security interest described above, including without limitation (x) UCC
continuation statements, and (y) such other statements as may be occasioned by
(1) any change of name of the Seller or the Depositor (such preparation and
filing shall be at the expense of the Depositor, if occasioned by a change in
such party’s name) or (2) any change of location of the jurisdiction of
organization of the Seller.
          (b) The Depositor shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in (i) any of the Aggregate Receivables,
(ii) the amounts reimbursable now or in the future by or with respect to the
Securitization Trusts in respect of any of the Aggregate Receivables or
(iii) the other property described above, such security interest would be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. At the Issuer’s
direction, the Depositor shall execute such documents and instruments as the
Issuer may reasonably request from time to time in order to effectuate the
foregoing and shall return to the Issuer the executed copy of such documents and
instruments. Without limiting the generality of the foregoing, the Issuer shall
forward for filing, or shall cause to be forwarded for filing, at the expense of
the Depositor, all filings necessary to maintain the effectiveness of any
original filings necessary under the Relevant UCC to perfect the Issuer’s
security interest described above, including without limitation (x) UCC
continuation statements and (y) such other statements as may be occasioned by
(1) any change of name of the Depositor or the Issuer (such preparation and
filing shall be at the expense of the Issuer, if occasioned by a change in such
party’s name) or (2) any change in the jurisdiction of organization of the
Depositor.
ARTICLE VIII.
COVENANTS OF THE SELLER
          Section 8.01. Information. The Seller shall furnish to the Depositor,
the Issuer, the Indenture Trustee, the Agent and the Secured Parties:
               (a) such information (including financial information),
documents, records or reports with respect to the Aggregate Receivables, the
Securitization Trusts, the Seller, the Servicer as the Issuer, the Depositor,
the Indenture Trustee, the Agent, the Initial Purchaser or the Secured Parties
may from time to time reasonably request;
               (b) prompt notice of any Event of Default under the Indenture, or
any event known to the Seller which, with the passage of time or the giving of
notice or both, would become an Event of Default under the Indenture;

17



--------------------------------------------------------------------------------



 



               (c) prompt written notice of a change in name, or address of the
jurisdiction of organization of the Seller;
               (d) prompt notice of the occurrence of any event of default by
the Servicer under any Pooling and Servicing Agreement without regard to whether
such event of default has been cured;
               (e) the information and reports required pursuant to Section 6.02
of the Indenture;
               (f) prompt notice of any “Conversion Event” (as such term or term
of substantially similar import is defined in the applicable Pooling and
Servicing Agreement); and
               (g) a Schedule I Report and Schedule II Report, in the form of
Exhibits D and E, respectively, attached hereto, monthly to the Agent.
          Section 8.02. Acknowledgment. The Seller shall seek acknowledgment
from the Trustee of each Securitization Trust that the Seller intends to enter
into an “Advance Facility” (as such term is defined in each Pooling and
Servicing Agreement), whereby the Seller will sell and assign the Receivables to
the Depositor, following which the Depositor will sell to the Issuer, who will
pledge and assign such Receivables to the Indenture Trustee, acting on behalf of
the Noteholders, as an “Advance Financing Person” (as such term or term of
substantially similar import is defined in each Pooling and Servicing
Agreement), and that the Transaction Documents shall constitute such “Advance
Facility”.
          Section 8.03. Access to Information. The Seller shall, at any time and
from time to time during regular business hours, or at such other reasonable
times upon reasonable notice to the Seller, permit the Depositor, the Issuer,
the Indenture Trustee, the Agent, the Initial Purchaser or the Secured Parties,
or their agents or representatives, at the Seller’s expense (not to exceed
$25,000 in any calendar year with regard to any parties for any calendar year);
provided, that no such limit shall apply after an Event of Default, but only so
long as that does not unreasonably interfere with the Seller’s conduct of its
business:
               (a) to examine all books, records and documents (including
computer tapes and disks) in the possession or under the control of the Seller
relating to the Aggregate Receivables or the Transaction Documents as may be
requested;
               (b) to visit the offices and property of the Seller for the
purpose of examining such materials described in clause (a) above; and
               (c) to conduct verification procedures alongside the Verification
Agent, including access to the appropriate servicing personnel of the Seller.
          Section 8.04. Ownership and Security Interests; Further Assurances.
The Seller will take all action necessary to maintain the Indenture Trustee’s
security interest

18



--------------------------------------------------------------------------------



 



in the Receivables and the other items pledged to the Indenture Trustee pursuant
to the Indenture.
          The Seller agrees to take any and all acts and to execute any and all
further instruments reasonably necessary or requested by the Depositor, the
Issuer, the Indenture Trustee, the Agent, the Initial Purchaser or the Secured
Parties to more fully effect the purposes of this Agreement.
          Section 8.05. Covenants. The Seller shall duly observe and perform
each of its covenants set forth in each of the Transaction Documents to which it
is a party. The Seller shall duly observe and perform all of the covenants and
obligations of the Seller and the Servicer set forth in the Indenture as if the
Seller was a party thereto. The Seller in its capacity as Servicer shall duly
observe and perform each of its covenants set forth in each Pooling and
Servicing Agreement. The Seller shall, promptly upon making its determination
that an Advance or Servicing Advance is a Nonrecoverable Advance, seek
reimbursement for that advance in accordance with the related Pooling and
Servicing Agreement.
          The Seller hereby covenants that except for the sales and
contributions hereunder, the Seller will not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any lien
on, any Receivable, or any interest therein; and the Seller will defend the
right, title and interest of the Issuer, as assignee of the Depositor, in, to
and under the Receivables, against all claims of third parties claiming through
or under the Seller.
          Section 8.06. Amendments. The Seller shall not make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under any Transaction Document to which the Seller is a party without the prior
written consent of the Agent and, except as described in Section 8.01 of the
Indenture, Noteholders with an aggregate Note Principal Balance of not less than
66 2/3% of the aggregate Note Principal Balance of the Outstanding Notes (the
“Required Noteholders”).
          Section 8.07. Assignment of Rights. Either (i) while an Event of
Default has occurred and is continuing or (ii) in the absence of an Event of
Default but only for the limited purpose of effecting buybacks for defective
receivables, the Seller and the Issuer hereby constitute and irrevocably appoint
the Indenture Trustee, with full power of substitution and revocation, as the
Receivable Seller’s and the Issuer’s true and lawful agent and attorney-in-fact,
with the power to the full extent permitted by law, to exercise with respect to
the Receivables conveyed under this Receivables Purchase Agreement, all the
rights, powers and remedies of an owner. The power of attorney granted pursuant
to this Receivables Purchase Agreement and all authority hereby conferred are
granted and conferred solely to protect the Secured Parties’ respective
interests in the Receivables and shall not impose any duty upon the Indenture
Trustee to exercise any power. The Seller and the Issuer shall execute any
documentation, including, without limitation, any powers of attorney and/or
irrevocable proxies, requested by the Indenture Trustee to effectuate such
assignment. The foregoing grant and assignment are powers coupled with an
interest and are irrevocable.

19



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADDITIONAL COVENANTS
          Section 9.01. Legal Conditions to Closing. The parties hereto will
take all reasonable action necessary to obtain (and will cooperate with one
another in taking such action to obtain) any consent, authorization, permit,
license, franchise, order or approval of, or any exemption by, any Governmental
Authority or any other Person, required to be obtained or made by it in
connection with any of the transactions contemplated by this Agreement.
          Section 9.02. Expenses.
          (a) The Seller covenants that, whether or not the Closing takes place,
except as otherwise expressly provided herein, all reasonable costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Seller.
          (b) Except as otherwise expressly set forth in the Indenture, the
Seller covenants to pay as and when billed by the Depositor, the Issuer, the
Indenture Trustee or the Agent all of the reasonable out-of-pocket costs and
expenses incurred in connection with the consummation and administration of the
transactions contemplated hereby and in the other Transaction Documents,
including, without limitation, all reasonable fees, disbursements and expenses
of counsel to the Depositor, the Issuer, the Agent, the Indenture Trustee and
the Secured Parties.
          Section 9.03. Mutual Obligations. On and after the Closing, each party
hereto will do, execute and perform all such other acts, deeds and documents as
one or more other parties may from time to time reasonably require in order to
carry out the intent of this Agreement.
          Section 9.04. Reserved.
          Section 9.05. Servicing Standards. At all times, the Servicer shall,
as determined by the Agent:
          (i) continue to make Advances and Servicing Advances and seek
reimbursement, including reimbursement of Advances and Servicing Advances deemed
Nonrecoverable Advances by the Servicer, in accordance with the related Pooling
and Servicing Agreement;
          (ii) apply the Advance Reimbursement Amount on a First In First Out
(“FIFO”) basis;
          (iii) identify on its systems the owner of each Advance and Servicing
Advance;
          (iv) maintain systems and operating procedures necessary to comply
with all the terms of the Transaction Documents;

20



--------------------------------------------------------------------------------



 



          (v) cooperate with the Verification Agent in its duties set forth in
the Transaction Documents;
          (vi) make all Advances within the period required under the related
Pooling and Servicing Agreement, unless the same is the result of inadvertence
and is corrected on or prior to the related Distribution Date for the applicable
Securitization Trust;
          (vii) for all Servicing Advances and Pool-Level Advances, agree to
deposit the Advance Reimbursement Amount into the Reimbursement Account on a
daily basis not later than the second Business Day following receipt thereof and
not retain Advance Reimbursement Amount in the Servicer’s own accounts; and
          (viii) for all Loan-Level Advances, agree to deposit the Advance
Reimbursement Amount into the Collection Account of the related Securitization
Trust and not withdraw any Advance Reimbursement Amount from such Collection
Account except for immediate deposit into the Reimbursement Account.
          Section 9.06. Transfer of Servicing. The Seller covenants that it
shall not transfer its rights as Servicer under the Pooling and Servicing
Agreement for any Securitization Trust or cause its rights as Servicer under any
such Pooling and Servicing Agreement to be terminated; provided, however, that
the Seller may transfer its rights as Servicer under the Pooling and Servicing
Agreement for any Securitization Trust or cause its rights as Servicer under any
such Pooling and Servicing Agreement to be terminated in the event that upon the
occurence of such transfer or termination the Issuer shall redeem the Notes in
accordance with Section 2.16 of the Indenture or the successor servicer under
such Pooling and Servicing Agreement shall cause all Receivables under such
Pooling and Servicing Agreement to be paid in full on or before the applicable
date of transfer. In the event the Seller shall cause its rights as Servicer
under any such Pooling and Servicing Agreement to be transferred or terminated,
(x) the Issuer shall have the option to redeem the Notes, without penalty or
premium, in accordance with Section 2.16 of the Indenture, and (y) with respect
to the covenant set forth above, the Seller shall be fully liable for
obligations of the Issuer under the Notes. To evidence its obligations under
this Section 9.06, the Seller shall provide a full recourse guaranty to the
Noteholders, secured by a pledge of all of the Seller’s rights (but none of its
obligations) as Servicer under each of the Pooling and Servicing Agreements;
provided, however, that such pledge shall be given only to the extent that such
servicing rights can be so pledged pursuant to the applicable Pooling and
Servicing Agreements without causing the Seller to be in default thereunder. If
the Issuer shall redeem the Notes pursuant to this Section 9.06, the Seller
shall, on the fourth Business Day prior to the applicable Redemption Date,
deposit the Note Redemption Amount into the Note Payment Account.
          Section 9.07. Bankruptcy. The Seller shall not take any action in any
capacity to file any bankruptcy, reorganization or insolvency proceedings
against the Depositor or the Issuer, or cause the Depositor or the Issuer to
commence any reorganization, bankruptcy or insolvency proceedings under any
applicable state or federal law, including without limitation any readjustment
of debt, or marshaling of

21



--------------------------------------------------------------------------------



 



assets or liabilities or similar proceedings. The Depositor shall not take any
action in any capacity to file any bankruptcy, reorganization or insolvency
proceedings against the Issuer, or cause the Issuer to commence any
reorganization, bankruptcy or insolvency proceedings under any applicable state
or federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. The Seller and the
Depositor are not transferring and will not transfer any of the Receivables with
intent to hinder, delay or defraud any Person.
          Section 9.08. Legal Existence. The Seller and the Depositor shall do
or cause to be done all things necessary on their part to preserve and keep in
full force and effect their existence as corporations, and to maintain each of
their licenses, approvals, registrations or qualifications in all jurisdictions
in which their ownership or lease of property or the conduct of their business
requires such licenses, approvals, registrations or qualifications; except for
failures to maintain any such licenses, approvals, registrations or
qualifications which, individually or in the aggregate, would not have a
Material Adverse Effect.
          Section 9.09. Compliance With Laws. The Seller and the Depositor shall
comply with all laws, rules and regulations and orders of any governmental
authority applicable to the Seller and the Depositor, except where the failure
to comply would not have a Material Adverse Effect.
          Section 9.10. Taxes. The Seller and the Depositor shall pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
the Seller and the Depositor, as applicable, or upon such party’s income and
profits, or upon any of such party’s property or any part thereof, before the
same shall become in default; provided, that the Seller and the Depositor shall
not be required to pay and discharge any such tax, assessment, charge or levy so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Seller and the Depositor shall have set aside on
its books adequate reserves with respect to any such tax, assessment, charge or
levy so contested, or so long as the failure to pay any such tax, assessment,
charge or levy would not, individually or in the aggregate, have a Material
Adverse Effect.
          Section 9.11. No Liens, Etc. Against Receivables and Trust Property.
Each of the Seller and the Depositor hereby covenants and agrees not to create
or suffer to exist (by operation of law or otherwise) any Lien upon or with
respect to any of the Aggregate Receivables or any of its interest therein, if
any, or upon or with respect to any of its interest in any Account, or assign
any right to receive income in respect thereof, except for the Lien created by
the Indenture. Each of the Seller and the Depositor shall immediately notify the
Indenture Trustee of the existence of any Lien on any of the Aggregate
Receivables and shall defend the right, title and interest of each of the
Depositor, the Issuer and the Indenture Trustee in, to and under the Aggregate
Receivables, against all claims of third parties.
          Section 9.12. Amendments to Pooling and Servicing Agreements. The
Seller, in its capacity as Servicer under the Pooling and Servicing Agreements
with

22



--------------------------------------------------------------------------------



 



respect to the Securitization Trusts, hereby covenants and agrees not to amend
or agree to the amendment of any of the Pooling and Servicing Agreements without
the prior written consent of the Agent and the Required Noteholders.
          Section 9.13. No Netting or Offsetting. The Seller, in its capacity as
Servicer, shall collect and deposit gross collections with respect to the
Securitization Trusts into the related Collection Accounts in accordance with
the related Pooling and Servicing Agreements, without netting, off-set or
deduction from such collections or deposits for any purpose, with the exception
of Servicing Compensation due and payable to the Servicer. The Seller shall make
all Advances and Servicing Advances out of its own funds without the utilization
of any netting or offsetting of amounts in any account of the Securitization
Trust, except as permitted under the Pooling and Servicing Agreements with
respect to amounts paid ahead by Obligors (or such substantially similar term as
is used in each such Pooling and Servicing Agreement).
          Section 9.14. Books and Records. The Seller shall maintain accounts
and records as to each Receivable accurately and in sufficient detail to permit
the reader thereof to know at any time the status of such Receivable, including
payments and recoveries made and payments owing (and the nature of each, if
applicable). The Seller shall maintain its computer records so that, from and
after the time of the granting of the security interest under the Indenture on
the Receivables to the Indenture Trustee, the Seller’s master computer records
(including any back-up archives) that refer to any Receivables indicate clearly
the interest of the Issuer in such Receivables and that the Receivable is owned
by the Issuer and pledged to the Indenture Trustee on behalf of the Secured
Parties.
     The Depositor shall maintain (or cause to be maintained) accounts and
records as to each Aggregate Receivable accurately and in sufficient detail to
permit the reader thereof to know at any time the interest of the Issuer in such
Receivables and that the Receivable is owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Secured Parties.
          Section 9.15. Verification Agent. Each of the Seller and the Depositor
shall cooperate with the Verification Agent and shall allow the Verification
Agent access to its books, records, computer system and employees during
ordinary business hours upon reasonable notice and, subject to the terms of the
Verification Agent Letter, shall allow the Verification Agent to review all
collections and to make copies of any books, records and documents requested by
the Verification Agent, but solely to the extent such items and review relate to
the Aggregate Receivables and the obligations of the Seller, the Servicer and
the Depositor under the Transaction Documents and the Pooling and Servicing
Agreements for the Securitization Trusts.
          Section 9.16. Exclusive. The Initial Receivables to be sold and/or
contributed to the Depositor and from the Depositor to the Issuer on the Initial
Funding Date shall consist of the right to reimbursement for all of the Advances
and Servicing Advances outstanding with respect to the Securitization Trusts as
of the Initial Funding Date. During the Funding Period, the Seller shall not
sell, assign, transfer, pledge or convey any Receivable with respect to the
Securitization Trusts to any Person other than

23



--------------------------------------------------------------------------------



 



the Depositor. The Additional Receivables sold and/or contributed on each
Funding Date shall consist of the right to reimbursement for all of the Advances
and Servicing Advances with respect to the Securitization Trusts not previously
sold and contributed to the Depositor hereunder (other than Receivables
repurchased by the Seller pursuant to Section 6.02).
          Section 9.17. Recovery. The Seller shall diligently endeavor to
collect reimbursement of Aggregate Receivables and shall not waive or forgive
the obligation of a mortgagor to pay such amounts.
          Section 9.18. Merger. Without the prior written consent of the Agent
and the Required Noteholders, the Seller and the Depositor shall not enter into
any transaction of merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation, wind up or dissolution).
          Section 9.19. Use of Proceeds. The Seller shall utilize the proceeds
of each purchase of Initial Receivables and Additional Receivables for general
corporate purposes.
ARTICLE X.
INDEMNIFICATION
          Section 10.01. Indemnification.
               (a) Without limiting any other rights that an Indemnified Party
may have hereunder or under applicable law, the Seller hereby agrees to
indemnify each Indemnified Party (as defined below) from and against any and all
Indemnified Amounts (as defined below) which may be imposed on, incurred by or
asserted against an Indemnified Party in any way arising out of or relating to
any breach of the Seller’s or the Servicer’s obligations under this Agreement or
any other Transaction Document, or the ownership of the Aggregate Receivables or
in respect of any Aggregate Receivables, excluding, however, Indemnified Amounts
to the extent resulting from gross negligence or willful misconduct on the part
of such Indemnified Party.
     Without limiting or being limited by the foregoing, the Seller shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from:

  (i)   a breach of any representation or warranty made by the Seller under or
in connection with this Agreement;     (ii)   the failure by the Seller or the
Servicer to comply with any term, provision or covenant contained in this
Agreement, or any agreement executed by it in connection with this Agreement or
with any applicable law, rule or regulation with respect to any Aggregate
Receivable, or the

24



--------------------------------------------------------------------------------



 



      nonconformity of any Aggregate Receivable with any such applicable law,
rule or regulation; or     (iii)   the failure to vest and maintain vested in
the Issuer, or to transfer, to the Issuer, ownership of the Aggregate
Receivables, together with all collections in respect thereof, free and clear of
any adverse claim (except as permitted hereunder), whether existing at the time
of the transfer of such Aggregate Receivable or at any time thereafter.

               (b) Any Indemnified Amounts subject to the indemnification
provisions of this Section 10.01 shall be paid to the Indemnified Party within
twenty (20) Business Days following demand therefor. “Indemnified Party” means
any of the Depositor, the Issuer, the Indenture Trustee, the Owner Trustee, the
Agent, the Initial Purchaser and the Secured Parties and their officers,
employees, directors and successors or assigns. “Indemnified Amounts” means any
and all claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys’ fees and disbursements
(subject to the following paragraph), incurred by an Indemnified Party.
               (c) Promptly after an Indemnified Party shall have been served
with the summons or other first legal process or shall have received written
notice of the threat of a claim in respect of which an indemnity may be claimed
against the Seller under this Section 10.01, the Indemnified Party shall notify
the Seller in writing of the service of such summons, other legal process or
written notice, giving information therein as to the nature and basis of the
claim, and providing a copy thereof; provided, however, that failure so to
notify the Seller shall not relieve the Seller from any liability which it may
have hereunder or otherwise except to the extent that the Seller is prejudiced
by such failure so to notify the Seller. The Seller will be entitled, at its own
expense, to participate in the defense of any such claim or action and to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnified
Party, unless the defendants in any such action include both the Indemnified
Party and the Seller, and the Indemnified Party (upon the advice of counsel)
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the Seller, or one
or more Indemnified Parties, and which in the reasonable opinion of such counsel
are sufficient to create a conflict of interest for the same counsel to
represent both the Seller and such Indemnified Party; provided, however, that
the Seller shall not be responsible for the fees and expenses of more than one
firm of attorneys for all Indemnified Parties related to the Depositor, one firm
of attorneys for all Indemnified Parties related to the Issuer, one firm of
attorneys for all Indemnified Parties related to the Agent, one firm of
attorneys for all Indemnified Parties related to the Noteholders and one firm of
attorneys for all Indemnified Parties related to the Indenture Trustee. Each
Indemnified Party shall cooperate with the Seller in the defense of any such
action or claim. The Seller shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought

25



--------------------------------------------------------------------------------



 



hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding or threatened proceeding.
ARTICLE XI.
MISCELLANEOUS
          Section 11.01. Amendments. No amendment or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and signed by all of the parties hereto and consented to in writing by
the Agent and the Required Noteholders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
          Section 11.02. Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed or e-mailed, telecopied (with a copy delivered by
overnight courier) or delivered, as to each party hereto, at its address as set
forth in Schedule I hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be deemed effective upon receipt thereof, and in the case
of telecopies, when receipt is confirmed by telephone.
          Section 11.03. No Waiver; Remedies. No failure on the part of any
party hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          Section 11.04. Binding Effect; Assignability.
               (a) This Agreement shall be binding upon and inure to the benefit
of the Seller, the Depositor and the Issuer and their respective permitted
successors and assigns; provided, however, that the Seller shall not have any
right to assign its respective rights hereunder or interest herein (by operation
of law or otherwise) without the prior written consent of the Agent and the
Required Noteholders and the Depositor shall not have any right to assign its
respective rights hereunder or interest herein (by operation of law or
otherwise) without the prior written consent of the Agent and the Required
Noteholders.
               (b) This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the Indenture has terminated.
          Section 11.05. GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO

26



--------------------------------------------------------------------------------



 



ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO
THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          Section 11.06. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
          Section 11.07. Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale, transfer or repayment of the Aggregate Receivables.
          Section 11.08. Third Party Beneficiary. The Seller and the Depositor
acknowledge and agree that the Indenture Trustee, the Agent and the other
Secured Parties are intended third party beneficiaries of this Agreement.
          Section 11.09. General.
               (a) No course of dealing and no delay or failure of the Issuer
(or the Indenture Trustee as its assignee) in exercising any right, power or
privilege under this Agreement shall affect any other or future exercise thereof
or the exercise of any other right, power or privilege; nor shall any single or
partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of the Issuer (and the Indenture Trustee as its assignee) under
this Agreement are cumulative and not exclusive of any rights or remedies which
the Issuer would otherwise have.
               (b) The obligations of the Seller and the Depositor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by (a) any exercise or nonexercise of any right, remedy, power or
privilege under or in respect of this Agreement or applicable law, including,
without limitation, any failure to set-off or release in whole or in part by the
Issuer of any balance of any deposit account or credit on its books in favor of
the Issuer or any waiver, consent, extension, indulgence or other action or
inaction in respect of any thereof, or (b) any other act or thing or omission or

27



--------------------------------------------------------------------------------



 



delay to do any other act or thing which would operate as a discharge of the
Issuer as a matter of law.
               (c) This Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof and thereof, and supersedes all
prior understandings and agreements, whether written or oral with respect to the
subject matter hereof and thereof.
               (d) The Seller shall pay the Depositor’s and the Issuer’s costs
and expenses reasonably incurred in connection with the enforcement of any of
the Seller’s obligations hereunder.
               (e) Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or nonauthorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
          Section 11.10. LIMITATION OF DAMAGES.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NO PARTY SHALL BE LIABLE TO ANY OTHER FOR ANY SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLES; PROVIDED THAT, THE
FOREGOING PROVISION SHALL NOT LIMIT OR RELIEVE ANY PARTY OF ANY OBLIGATION UNDER
THIS AGREEMENT TO INDEMNIFY ANY OTHER PARTY AGAINST ANY DAMAGES IMPOSED
(INCLUDING SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES) UPON SUCH PARTY BY A
FINAL ORDER OF ANY COURT OF COMPETENT JURISDICTION IN CONNECTION WITH ANY LEGAL
ACTION BROUGHT AGAINST SUCH PARTY BY ANY THIRD PARTY.
          Section 11.11. WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
          Section 11.12. No Recourse. It is expressly understood and agreed by
the parties hereto that (a) this Receivables Purchase Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part

28



--------------------------------------------------------------------------------



 



of the Issuer is made and intended not as personal representations, undertakings
and agreements by Wilmington Trust Company but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Receivables Purchase Agreement or any
other related documents.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers hereunto duly authorized, as of the date first
above written.

                  OPTION ONE ADVANCE TRUST, 2007-ADV2    
 
                By: Wilmington Trust Company, not in its individual capacity but
solely as Owner Trustee    
 
           
 
  By:
Name:   /s/ Erwin M. Soriano
 
Erwin M. Soriano    
 
  Title:   Assistant Vice President    
 
                OPTION ONE ADVANCE CORPORATION    
 
           
 
  By:
Name:   /s/ William L. O’Neill
 
William L. O’Neill    
 
  Title:   Secretary    
 
                OPTION ONE MORTGAGE CORPORATION    
 
           
 
  By:
Name:   /s/ William L. O’Neill
 
William L. O’ Neill    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
INFORMATION FOR NOTICES

     
1.
  if to the Issuer:
 
   
 
  OPTION ONE ADVANCE TRUST 2007-ADV2
 
  3 Ada
 
  Irvine, California 92618
 
  Attention: Rod Smith
 
  Facsimile: (949) 790-7514
 
  Telephone: (949) 790-8100
 
   
 
  (with a copy to the Seller)
 
   
2.
  if to the Depositor:
 
   
 
  OPTION ONE ADVANCE CORPORATION
 
  3 Ada
 
  Irvine, California 92618
 
  Attention: Rod Smith, Mail Stop DC-IR
 
  Facsimile: (949) 790-7514
 
  Telephone: (949) 790-8100
 
   
3.
  if to the Seller:
 
   
 
  OPTION ONE MORTGAGE CORPORATION
 
  3 Ada
 
  Irvine, California 92618
 
  Facsimile: (949) 790-7514
 
  Telephone: (949) 790-8100
 
   
4.
  if to the Indenture Trustee:
 
   
 
  Use Notice Address provided in the Indenture.
 
   
5.
  if to the Agent:
 
   
 
  GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
 
  600 Steamboat Road
 
  Greenwich, Connecticut 06830
 
  Attention: Robert Provety
 
  Facsimilie: (203) 618-2148
 
  Telephone: (203) 618-6884
 
   
 
  With a copy to:

Sch-I-1

 



--------------------------------------------------------------------------------



 



     
 
  Dominic Obaditch
 
  GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
 
  600 Steamboat Road
 
  Greenwich, Connecticut 06830
 
  Facsimile: (203) 422-4565
 
  Telephone: (203) 618-2565
 
   
6.
  if to the Secured Parties:
 
   
 
  GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
 
  600 Steamboat Road
 
  Greenwich, Connecticut 06830
 
  Attention: Robert Provety
 
  Facsimilie: (203) 618-2148
 
  Telephone: (203) 618-6884
 
   
 
  With a copy to:
 
   
 
  Dominic Obaditch
 
  GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
 
  600 Steamboat Road
 
  Greenwich, Connecticut 06830
 
  Facsimile: (203) 422-4565
 
  Telephone: (203) 618-2565
 
   
7.
  if to the Initial Purchasers:
 
   
 
  GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
 
  600 Steamboat Road
 
  Greenwich, Connecticut 06830
 
  Attention: Robert Provety
 
  Facsimilie: (203) 618-2148
 
  Telephone: (203) 618-6884

Sch-I-2

 



--------------------------------------------------------------------------------



 



SCHEDULE II
AMENDMENTS TO POOLING AND SERVICING AGREEMENTS
Sch-II-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COPY OF INITIAL FUNDING DATE REPORT
FOR
INITIAL RECEIVABLES
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FUNDING NOTICE
[insert date]

     
Option One Advance Trust 2007-ADV2
  Wells Fargo Bank, National Association
3 Ada
  9062 Old Annapolis Road
Irvine, California 92618
  Columbia, Maryland 21045
Attention: [___]
Facsimile: [___]
  Attention: Client Manager — Option One
Advance Trust 2007-ADV2
Telephone: [___]
  Facsimile: 410-715-2380     Telephone: 410-884-2000
 
   
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
  BearingPoint, Inc.
600 Steamboat Road
  1676 International Drive
Greenwich, Connecticut 06830
  McLean, Virginia 22102
Attention: Robert Provety
  Attention: [___]
Facsimilie: 203-618-2148
  Facsimile: [___]
Telephone: 203-618-6884
  Telephone: [___]

     Re: Receivables Purchase Agreement, dated as of October 1, 2007; Funding
Notice
     Pursuant to Section 2.01 of the Receivables Purchase Agreement, dated as of
October 1, 2007 (the “Receivables Purchase Agreement”), between Option One
Advance Trust 2007-ADV2 (the “Issuer”), Option One Advance Corporation (the
“Depositor”) and Option One Mortgage Corporation (the “Seller”), the undersigned
hereby notifies you that the Receivables listed on Exhibit A hereto, in the
amount of $[                    ], are being sold by the Seller to the Depositor
and by the Depositor to the Issuer on the Funding Date occurring on [insert
date].
     The Seller also hereby certifies that (i) the Funding Conditions contained
in Sections 7.02(ii), (iv), (v), (vi), (vii), (viii), (xii), (xiii) (with
respect to Sections 3.01(a)(ii), (iii) and (iv) of the Note Purchase Agreement,
dated as of October 1, 2007, between the Issuer and Greenwich Capital Financial
Products, Inc.) and (xiv) of the Indenture, dated as of October 1, 2007, between
the Issuer and Wells Fargo Bank, National Association, have been met and
(ii) the representations and warranties contained in Section 6 of the
Receivables Purchase Agreement are true and correct as of the date hereof.
B-1

 



--------------------------------------------------------------------------------



 



     The Depositor also hereby certifies that the representations and warranties
contained in Section 5 of the Receivables Purchase Agreement are true and
correct as of the date hereof.
B-2

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                OPTION ONE MORTGAGE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        OPTION ONE ADVANCE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

          AGREED AND ACCEPTED:    
 
        BEARINGPOINT, INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

B-3

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF BILL OF SALE
     Option One Mortgage Corporation (the “Seller”) hereby absolutely sells and
contributes to Option One Advance Corporation, and Option One Advance
Corporation (the “Depositor”) hereby absolutely sells and contributes to Option
One Advance Trust 2007-ADV2, a statutory trust organized under the laws of the
State of Delaware (the “Purchaser”), without recourse, except as set forth in
the Amended and Restated Receivables Purchase Agreement:

  (a)   All right, title and interest in and to the Receivables identified in
the Schedule attached hereto as Exhibit A; and     (b)   All principal, interest
and other proceeds of any kind received with respect to such Receivables,
including but not limited to proceeds derived from the conversion, voluntary or
involuntary, of any of such assets into cash or other liquidated property.

     The ownership of the Receivables is vested in Purchaser and the ownership
of all records and documents with respect to the related Receivables prepared by
or which come into the possession of the Seller or the Depositor shall
immediately vest in Purchaser and shall be retained and maintained, in trust, by
the Seller or the Depositor, as applicable at the will of Purchaser in such
custodial capacity only. The sale of the Receivables shall be reflected as a
sale on the Seller’s and the Depositor’s business records, tax returns and
financial statements.
     This Bill of Sale is made pursuant to, and is subject to the terms and
conditions of, that certain Receivables Purchase Agreement dated as of
October 1, 2007, between Option One Mortgage Corporation, as seller, Option One
Advance Corporation, as depositor and Option One Advance Trust 2007-ADV2, as
issuer (the “Agreement”). The Seller confirms to Purchaser that the
representations and warranties set forth in Article 6 of the Agreement are true
and correct as if made on the date hereof (except to the extent that they
expressly relate to an earlier or later date). The Depositor confirms to
Purchaser that the representations and warranties set forth in Article 5 of the
Agreement are true and correct as if made on the date hereof (except to the
extent that they expressly relate to an earlier or later date).
     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.
C-1

 



--------------------------------------------------------------------------------



 



                 
DATED:
               
 
               
 
                        OPTION ONE MORTGAGE CORPORATION    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
            OPTION ONE ADVANCE CORPORATION    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SCHEDULE I REPORT
D-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE II REPORT

E-1